DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.
Response to Amendment
The amendments, filed 8/15/2022, have been entered and made of record. Claims 1, 6, 7, 11, 17, and 21 have been amended. Claim 26 has been added. Claims 1-26 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 8/15/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Singh in view of Arora
Claims 1-8, 10-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al.(USPubN 2018/0276885; hereinafter Singh) in view of Arora et al.(USPubN 2015/0381968; hereinafter Arora).
As per claim 1, Singh teaches a method for three dimensional (3D) moving object point cloud refinement using temporal inconsistencies, the method comprising:
obtaining a plurality of images captured via a plurality of cameras in a camera configuration(“estimating three-dimensional structures of the scene and motion of the cameras from point correspondences in two-dimensional image sequences. Camera motion refers to camera internal (namely focal length, radial distortion and principal point) and external (camera position and orientation) parameters” in Para.[0004]);
selecting a subset of images of the plurality of images, the subset of images corresponding to a time period(“used for video sequences, where the active images are the most recent ones” in Para.[0109], The video sequences can be interpreted as a subset of images and subset images corresponding to a time period in well known art.);
extracting a descriptor for the 3D seed point from the subset of images(“The process includes a first block 401 in which the current image is loaded. Next, at block 402, the keypoint descriptors are extracted” in Para.[0066]);
determining a similarity score for the 3D seed point, the similarity score determined based on temporal inconsistencies in the extracted descriptor(“all the image keypoints are sorted according to their score at block 404” in Para.[0066], “the organization of images in the proximity graph comprises the iteration of a maximum spanning tree algorithm to identify the maximum number of connections between images corresponding to the maximum similarity score” in Para.[0023]); and 
removing a false positive 3D seed point based on the similarity score(“where the best keypoints per image are selected, at block 405, the N keypoints with the best score with respect to all the images are kept and the others are discarded. In this way, the score of the extracted keypoints has a limited variance across the images, resulting in a more reliable matching phase” in Para.[0066]).
Singh is silent about projecting a 3D seed point of the subset of images onto a corresponding reference image.
Arora teaches projecting a 3D seed point of the subset of images onto a corresponding reference image(“The depth image D.sub.i for i-th viewpoint stores the perpendicular distance between camera plane 502 of sensor 306 and physical point corresponding to each pixel L.sub.i. This is same as the z-coordinate for an image frame centered at the low resolution camera of sensor 306, xy-plane along sensor plane 504, and z-axis jutting out of the sensor. … obtain the intrinsic camera projection matrix K that relates a 3D point (X, Y, Z) in a reference frame centered at the camera to its corresponding image projection (x, y)” in Para.[0036], “3D points in a respective reference frame of sensor 306 are captured and the corresponding 3D points from high resolution image data from high resolution camera 308 are determined. This mapping is known as camera resectioning and utilizes an extrinsic projection matrix, which is a 3×4 matrix that relates a 3D point in an arbitrary reference frame to its 2D projection in an image. Since sensor 306 and high resolution camera 308 are placed rigidly with respect to each other, the projection matrix remains constant for all viewpoints” in Para.[0037], The reference frame can be interpreted as a corresponding reference image).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Singh with the above teachings of Arora in order to enhance the user experience for visualization and interaction requires high quality photo-realistic rendering of a model that requires a more complex algorithm.
As per claim 2, Singh and Arora teach all of limitation of claim 1.
Singh teaches wherein the extracted descriptor is based on image colors and a gradient map for a plurality of two dimensional (2D) projected points for each camera of the camera configuration(“the optimal number of keypoints to be extracted for each image is computed by using a global response score threshold, considering all the keypoints extracted from all the images. As a matter of example, a response score value can be extracted for a single keypoint as the absolute response of gradient filters or Laplacian of Gaussian filters applied in the image position of the keypoint” in Para.[0020], “extract dense 3D surface which describes the scene. The obtained mesh may be colored and textured leveraging on visibility information of the tie points” in Para.[0065]).
As per claim 3, Singh and Arora teach all of limitation of claim 2.
Singh teaches wherein each 2D projected point is derived from a projection of a 3D seed onto a reference image(“The merging step consists in estimating a transformation that bring the two partial models onto the same reference frame. The transformation is a similarity transformation if both the models are Euclidean, otherwise the transformation is a projectivity. If one of the two models is Euclidean, the projectivity that brings the projective model onto the Euclidean one is sought, thereby recovering its correct Euclidean reference frame. The transformation is recovered employing the direct linear transform algorithm inside the MSAC framework. Different quantities can be used to compute residual in the MSAC iterations, for example the lengths of the 3D segments that connect corresponding points can be used as residual. However, given the scale ambiguity, setting the inlier threshold can be hard to set, therefore in one embodiment the average length of the 2D projections in the images of the 3D points are used to define residuals; in this way a meaningful inlier threshold in pixels can be set easily” in Para.[0089], “a global outlier removal procedure is implemented to increase the accuracy of the final 3D space model. This procedure is based on specific criterions including the matching score and the visibility information of each point. Each point is project on each image 2D pixel. For each pixel, the point with the maximum matching score and viewed by the image itself is considered to be occluding the other point of the same cell. A function of the matching score of the occluding point is subtracted from the matching score of the other points. When a point reaches a negative matching score is marked as outlier and removed. The procedure is iterated several times over all the images until convergence, i.e. no more points are removed” in Para.[0032]).
As per claim 4, Singh and Arora teach all of limitation of claim 1.
Singh teaches wherein the similarity score is determined via normalized cross correlation applied to feature vectors derived from the descriptor(“keypoints may be extracted as blobs with associated scale levels, by detecting scale-space extrema of the scale-normalized Laplacian” in Para.[0067], “The normalized cross correlation profiles are used to build a histogram for every pixel, such that it aggregates the votes, weighted by their score value, casted by the local peaks of the correlation profile along the corresponding epipolar. The k bins of the histograms with the highest score are retained as the candidate depths for the pixel. The k candidate depths are computed for every point in every image and stored in the map, together with their corresponding correlation values” in Para.[0112]).
As per claim 5, Singh and Arora teach all of limitation of claim 1.
Singh teaches wherein the similarity score is determined via a bag of features for each 3D seed point(“a response score value can be extracted for a single keypoint as the absolute response of gradient filters or Laplacian of Gaussian filters applied in the image position of the keypoint. The keypoint extraction phase comprises calculating a response score for each keypoint, and a predetermined number of keypoints with the higher response scores are taken into account, while the further keypoints are disregarded” in Para.[0020]).
As per claim 6, Singh and Arora teach all of limitation of claim 1.
Singh teaches wherein false positives are determined using a threshold and logic regression(“the N keypoints with the best score with respect to all the images are kept and the others are discarded” in Para.[0066], “a global outlier removal procedure is implemented to increase the accuracy of the final 3D space model. This procedure is based on specific criterions including the matching score and the visibility information of each point. Each point is project on each image 2D pixel. For each pixel, the point with the maximum matching score and viewed by the image itself is considered to be occluding the other point of the same cell. A function of the matching score of the occluding point is subtracted from the matching score of the other points. When a point reaches a negative matching score is marked as outlier and removed” in Para.[0032]).
As per claim 7, Singh and Arora teach all of limitation of claim 1.
Singh teaches generating the descriptor based on image colors and a gradients map(“the optimal number of keypoints to be extracted for each image is computed by using a global response score threshold, considering all the keypoints extracted from all the images. As a matter of example, a response score value can be extracted for a single keypoint as the absolute response of gradient filters or Laplacian of Gaussian filters applied in the image position of the keypoint” in Para.[0020], “extract dense 3D surface which describes the scene. The obtained mesh may be colored and textured leveraging on visibility information of the tie points” in Para.[0065]).
As per claim 8, Singh and Arora teach all of limitation of claim 1.
Singh teaches creating a bag of features for each 3D seed point; and determining the false positives via a feature vector based on the bag of features(“a response score value can be extracted for a single keypoint as the absolute response of gradient filters or Laplacian of Gaussian filters applied in the image position of the keypoint. The keypoint extraction phase comprises calculating a response score for each keypoint, and a predetermined number of keypoints with the higher response scores are taken into account, while the further keypoints are disregarded” in Para.[0020], ).
Singh is silent about generating a descriptor for 2D projected points from each 3D seed and the corresponding points in the reference image.
Arora teaches generating a descriptor for 2D projected points from each 3D seed and the corresponding points in the reference image(“The depth image D.sub.i for i-th viewpoint stores the perpendicular distance between camera plane 502 of sensor 306 and physical point corresponding to each pixel L.sub.i. This is same as the z-coordinate for an image frame centered at the low resolution camera of sensor 306, xy-plane along sensor plane 504, and z-axis jutting out of the sensor. … obtain the intrinsic camera projection matrix K that relates a 3D point (X, Y, Z) in a reference frame centered at the camera to its corresponding image projection (x, y)” in Para.[0036], “3D points in a respective reference frame of sensor 306 are captured and the corresponding 3D points from high resolution image data from high resolution camera 308 are determined. This mapping is known as camera resectioning and utilizes an extrinsic projection matrix, which is a 3×4 matrix that relates a 3D point in an arbitrary reference frame to its 2D projection in an image. Since sensor 306 and high resolution camera 308 are placed rigidly with respect to each other, the projection matrix remains constant for all viewpoints” in Para.[0037], The reference frame can be interpreted as a corresponding reference image).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Singh with the above teachings of Arora in order to enhance the user experience for visualization and interaction requires high quality photo-realistic rendering of a model that requires a more complex algorithm.
As per claim 10, Singh and Arora teach all of limitation of claim 1.
Singh teaches where each camera of the camera configuration is at a static location and orientation(“Camera motion refers to camera internal (namely focal length, radial distortion and principal point) and external (camera position and orientation) parameters” in Para.[0004]).
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 10 and rejected under the same rationale.
As per claim 21, Singh teaches At least one non-transitory computer-readable medium, comprising instructions that, when executed, cause the at least one processor(“A computing device is required for the processing. In alternative, the whole processing can be made on a server and the result returned back to the client device after the computation” in Para.[0057], The computing device comprising non-transitory computer-readable medium and processor well known in the art.) and the other limitations in the claim 21 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 22, the limitations in the claim 22 has been discussed in the rejection claim 2 and rejected under the same rationale.
As per claim 23, the limitations in the claim 23 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 24, the limitations in the claim 24 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 25, the limitations in the claim 25 has been discussed in the rejection claim 5 and rejected under the same rationale.

Singh in view of Arora and Atsmon
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al.(USPubN 2018/0276885; hereinafter Singh) in view of Arora et al.(USPubN 2015/0381968; hereinafter Arora) further in view of Atsmon et al.(USPubN 2018/0349526; hereinafter Atsmon).
As per claim 9, Singh and Arora teach all of limitation of claim 1. 
Singh and Arora are silent about wherein the temporal inconsistencies are inconsistencies in point cloud projection colors.
Atsmon teaches wherein the temporal inconsistencies are inconsistencies in point cloud projection colors(“Temporal consistency refers to consistency with regards to one or more image attributes in a sequence of images. Examples of temporal inconsistency are flickering of an object between two consecutive frames, and a difference in color temperature or lighting level between two consecutive frames exceeding an identified threshold difference. Optical flow estimation refers to estimating a pattern of apparent motion of objects, surfaces, and edges in a visual scene caused by the relative motion between an observer and a scene” in Para.[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Singh and Arora with the above teachings of Napier in order to improve generating high level 3D object/model efficiently.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 9 and rejected under the same rationale. 	

Singh in view of Arora and Kim
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al.(USPubN 2018/0276885; hereinafter Singh) in view of Arora et al.(USPubN 2015/0381968; hereinafter Arora) further in view of Kim et al.(USPubN 2019/0130543; hereinafter Kim).
As per claim 26, Singh and Arora teach all of limitation of claim 1. 
Singh and Arora are silent about wherein the subset of images are selected within the time period that minimizes one or more of differences in lighting conditions, differences in static objects, or an amount of moving objects across the corresponding reference image to obtain a high quality refinement for the 3D seed point.
Kim teaches wherein the subset of images are selected within the time period that minimizes one or more of differences in lighting conditions, differences in static objects, or an amount of moving objects across the corresponding reference image to obtain a high quality refinement for the 3D seed point(“compare the brightness of an area corresponding to a pixel group, among a plurality of images, with the brightness of a pixel group, and select an image with a minimum difference between the brightness of the area corresponding to the pixel group and the brightness of the pixel group as an image used for chromaticity correction among the plurality of images.” In Para.[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Singh and Arora with the above teachings of Kim in order to improve generating high level 3D object/model efficiently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484